Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/905,082 filed 6/18/2020 has been examined.
Clams 1-3 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
a computer incorporating artificial intelligence for interpreting digital best value index data and dynamic user data.
The limitation of a computer incorporating artificial intelligence for interpreting digital best value index data and dynamic user data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer language, “interpreting” in the context of this claim encompasses the user manually interpreting digital best value index data and user data. Similarly, the limitation(s) of calculating and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computer language, calculating and generating in the context of this claim encompasses the user manually generating a listing of option sets/questionnaires based on generic index data. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
of interpreting data and generating questionnaires is a method of human activity in advertising/marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic computer to perform both the calculating, generating, and interpreting steps. The computer in both steps is recited at a high level of generality (i.e., as a generic processor/computer performing a generic computer function of interpreting data and generating questionnaires) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform
both the calculating, generating, and interpreting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.


Claim 2 recites:
standardizing data into values and indices that relate to a degree of difficulty in specific problem/ case.
The limitation of standardizing data into values and indices that relate to a degree of difficulty in specific problem/ case, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic “system” without any statutory computer hardware, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic “system” language, “standardizing” in the context of this claim encompasses the user manually standardizing generic data into generic values and indices. Similarly, the limitation(s) of classifies, categorizes and analyzes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic “system” without even a reference to statutory computer components. For example, but for the “system” language, classifies, categorizes and analyzes steps in the context of this claim encompasses the user manually classifies, categorizes and analyzing generic data values into a generic “degree of
difficulty in”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for/without any reference to the recitation of statutory computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
standardizing data and manually classifies, categorizes and analyzing generic data values is a method of human activity in advertising/marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic “system” to perform both the standardizing data and manually classifies, categorizes and analyzing generic data values steps. The generic “system” in both steps is recited at a high level of generality (i.e., as a generic system without a statutory processor/computer performing a generic computer function of standardizing data and classifies, categorizes and analyzing generic data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform
both the standardizing data and classifies, categorizes and analyzing generic data steps amounts to no more than mere instructions to apply the exception with a generic “system” without even using a generic computer component. Mere instructions to apply an exception using a generic system without a statutory computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.


Dependent claim(s) 3 is/are merely add further details of the abstract steps/elements recited in
claim 2 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claim(s) 3 is/are also directed towards
nonstatutory subject matter.
 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney US Pub. No. 2009/0119234 A1.

As to Claim 1, Pinckney discloses a system for automatically deriving and analyzing quantitative Best Value Index data 
(Pinckney [0078] Search engines may typically utilize a keyword index to find documents relevant to a user's query. In embodiments, the present invention may utilize a "decision index",
which may also map user-input to relevant documents. )

comprising:

 a first computer for calculating a Best Value Index Artificial Intelligence 
(Pinckney [0078] Search engines may typically utilize a keyword index to find documents relevant to a user's query. In embodiments, the present invention may utilize a "decision index",
which may also map user-input to relevant documents.;
see also [0133] The hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory.)

based data analytic algorithms that perform dynamic weighing of a Bayesian system logic
(Pinckney [0050] Possible machine learning systems may be geometric systems like nearest neighbors and support vector machines, probabilistic systems, evolutionary systems
like genetic algorithms, decision trees, neural networks, associated with decision trees, Bayesian inference;
see also [0073] Finally, the system may change the weight of the user's feedback or decide to not show a decision 1310 based on the history of previous game plays. For example, the 10th time a user 1314 tries to get a camera decision 1310 the system may weight their feedback less than on the 9th time.)

to provide users with inference of best options based on user preferences and the BVI deep learning capability;
(Pinckey [0105] The user 1314 may be initially asked different types of questions 1320 intended to provide the system with  information to aid in the learning of the user's preferences, such as questions 1320 about family,  friends, education, heritage, geographic location, place ofbirth, hobbies, books read, movies  watched, and the like. The system may then continue to learn through the presentation of questions  1320 associated with name prefer­ ence in a plurality of ways, such as rating name, choosing from a  list of names, answering questions 1320 pertaining to name, and the like.)

a second computer incorporating artificial intelligence for interpreting the digital
Best Value Index data and dynamic user data; 
(Pinckey [0134] In another aspect, the methods may be embodied in systems that perform the
steps thereof, and may be distributed across devices in a number of ways;
see also [0040] In embodiments, each of these improved capabilities may utilize some form of machine learning as described herein. For example, the system may provide for an improved way to execute a question 1320 and answer 1322 session with a user 1314 by learning under what circumstances the user 1314 is looking for certain information.;
[0040] In another example, the system may provide for an improved way to provide decisions to users, such as learning that users prefer certain formats during the daytime versus during the evening, providing choices verses a single decision 1310 based on age, prefer a greater number of questions 1320 prior to presentation of the decision 1310 based on the user's geographic location, and the like.)
and
wherein the second computer generates custom user guided option sets based on
their previous experiences as well as new dynamic questionnaires generated for specific
line of business
(Pinckey [0096] In embodiments, the present invention may be able to provide an improved search engine capability, such as detecting when a user 1314 is trying to make a decision 1310
and switching to a Q&A interface, based on the search results from a keyword search ask follow up questions 1320 to narrow down or re-rank the results, ask questions 1320 in order to build a keyword search query or to refine a search query, learn feedback based on which links a user 1314 clicks after being asked questions, and the like.;
see also [0012] The process may begin with an initial question being received by the machine learning facility from the user, where the initial question may be associated with one of a broad
category of topics, such as product, personal, health, business, political, educational, entertainment, environment, and the like.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to provide a Q&A interface as taught by Pinckey since it was known in the art that machine learning systems provide that the system may also show a decision that meets some requirements specified by the user and is purely exploring within the remaining requirements where for example, instead of picking a random camera to show the user the system could pick a random camera that meets the user's price requirements this may result in more efficient training since the system may be less likely to show a decision that has no chance of meeting the user's needs, where future questions and decisions provided by the machine learning facility may be improved through feedback provided by the user. (Pinckey [0058, 0007]). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Boroczky et al., US Pub. No. 2017/0061087.

Claim 2, Boroczky discloses a system for translating and interpreting Artificial Intelligence derived qualitative and quantitative data obtained on-line, wherein the system:

classifies, categorizes and analyzes the Artificial Intelligence obtained on-line and
validates and standardizes the data into values (Boroczky teaches a machine learning computer classifier and stratification, i.e. classifying/categorizing/analyzing the Artificial Intelligence derived qualitative and quantitative data see para. [0022] Thus, the database includes data indicative of both the radiologist assessment and whether or not the radiologist's assessment was correct. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).;
see also [0023] The stratification score indicates an estimate of how different radiologists or algorithms would differ in their assessment of the particular lesion. For example, if a small
change to one or more input parameters results in a large change in the segmentation results, then the case can be assigned a "difficult" stratification score. On the other hand,
if large variances in input values result in minimal differences in output values, then the case can be assigned an "easy" stratification score.;
See also [0026] In another embodiment, cases can be sorted within a single physician's worklist in order to distribute difficult cases evenly across the day, for example, by again defining
a workload metric and then selecting a distribution that minimizes the hour-to-hour ( or other time scale) variance in this workload metric for a single physician. In another
embodiment, an indicator can be placed next to patients within a worklist (e.g. on a RIS), indicating the complexity of each patient's case.;
see also see also [0023] The stratification score indicates an estimate of how different radiologists or algorithms would differ in their assessment of the particular lesion.)

and indices that relate to a degree of difficulty in specific problem/ case.
(Boroczky teaches sorting/ranking/stratification based difficulty levels, i.e. a degree of difficulty, see para. [0023] With continued reference to FIG. 1, FIG. 3 illustrates a method for performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases, see also  [0017] The described systems and methods overcome the above-mentioned problems by stratifying patient cases according to a level of difficulty associated with the diagnoses of the patients. ;
and [0006] According to another aspect, a system that facilitates ranking patient cases according to difficulty level; see also [0007] According to another aspect, a computer-readable medium has stored thereon computer-executable instructions for ranking patient cases according to difficulty level; See also [0026] In another embodiment, cases can be sorted within a single physician's worklist in order to distribute difficult cases evenly across the day, for example, by again defining a workload metric and then selecting a distribution that minimizes the hour-to-hour ( or other time scale) variance in this workload metric for a single physician. In another embodiment, an indicator can be placed next to patients within a worklist (e.g. on a RIS), indicating the complexity of each patient's case.;)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al., US Pub. No. 2017/0061087, in view of Golay et al., US Pub. No. US20150294066A1, in view of Benayahu et al., WO2020115493 A1.

Claim 3, Boroczky does not disclose:
the processing and mapping of the indices to standardized coding for treating ADA
CDT codes and or SNODENT/SNOMED which can be utilized for further processing to
optimize a Best Value Index;

However, Golay discloses the system of Claim 2 further comprising:
the processing and mapping of the indices to standardized coding for treating ADA
CDT codes 
(Golay abstract: The combination dental imaging system and dental practice management and charting system also includes a code generator, a translator and a correlator. The code generator generates an ADA CDT code. The translator translates the ADA CDT code into at least one property required by the dental imaging system in order to acquire dental images of a specific image type, format and quantity. The correlator correlates the dental images to be acquired by the dental imaging system to the ADA CDT code so that the dental images are acquired by having at least one property set.;
See also [0054] Referring to FIG. 3 in combination with FIG. 1 in step 300 the dental imaging system 300 either loads or generates an ADA CDT code and/or other information which
represents a specific ADA CDT code. In Step 310 the ADA CDT code is translated by the imaging system 300 into at least one property which include at least one of type and format, and may also include quantity. In step 320 at least one translated property is either executed or set as a result of the translation by the imaging system and/or upon a specific imaging device 300. In step 330 images are acquired or have been acquired by the dental imaging system 300 using the properties either set or executed. In step 340 the acquired images may be permanently or semi-permanently correlated to the communicated ADA CDT code. In step 350 the correlated
images or information related to the images may optionally be communicated to the dental practice management and charting system 200. In step 360 images are correlated to the
communicated ADA CDT code and are optionally attached to a dental electronic claim form.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply ADA CDT codes as taught by Golay since it was known in the art that medical information systems provide that by utilizing the methods which include communicating and translating an ADA CDT code between two disparate systems combined with selecting type, format and optionally quantity of images to be acquired and/or correlating acquired images with an e-claim form in the dental practice management and charting system, a dentist can greatly improve the efficiency of his dental practice in regards to operation and workflow of the dental practice management and charting system when used in combination
with a dental imaging system for the purposed of correlating images to ADA CDT codes and/or e-claims. (Golay 0058).

Boroczky / Golay do not disclose:
and or SNODENT/SNOMED which can be utilized for further processing to
optimize a Best Value Index;

However, Benayahu discloses:
and or SNODENT/SNOMED which can be utilized for further processing to
optimize a Best Value Index (Benayahu p. 6 ln. 24-34: Optionally, the rules editor is operable to accept one or more medical coding systems and/or a natural language input. The one or more medical coding systems may include Systematized Nomenclature of Medicine (SNOMED) coded information, optionally including the subset Systematized Nomenclature of Dentistry (SNODENT) coded information. Both SNOMED and SNODENT can provide a widely used and efficient means for communicating medically relevant information between healthcare providers. In the embodiment wherein the rules editor is operable to accept a natural language input, there is provided a converter. The converter is operable to take a natural language input, such as a description of a symptom, and convert it to a format which may be understood by the rules editor. For example, a layperson description of a symptom may be converted to SNODENT coded information before being transmitted to the rules editor for further processing.).
  
It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply SNODENT coded information as taught by Benayahu since it was known in the art that medical information systems can provide a referral system or can reduce or eliminate the need for manual referral management processes where conventional referrals may take days or even weeks where referral management centers are used and where a referral management center blocks a referral due to incomplete or invalid patient data where the referral system disclosed herein according to any aspect is operable to obtain clinically relevant
decisions for patients in a much shorter time frame, and transfer this accurately and in a usable
format between medical records systems and according to referral processes, so reducing the
waiting time for the patient and improve the efficiency of the transfer of patient data between
medical records systems and therefore, limited clinical services may be used more efficiently and effectively, and may further lead to a reduction in associated costs (Benayahu p. 4 ln./ 16-25).

CONTACT INFORAMTION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152